SECOND AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Qara Dagh Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

NIKORESOURCES (KURDISTAN) LTD.

and

VAST EXPLORATION (KURDISTAN) INC.

and

GROUNDSTAR RESOURCES KURDISTAN LTD.
eerpe

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION
AMENDMENTS TO CONTRACT.

Second Amendment Agreement ~ Qura Dagh

SECOND AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date")
between:

wh THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government’);

@ NIKORESOURCES (KURDISTAN) LTD., 2 company established and existing
under the laws of Cyprus, whose registered office is at 51 Kennedy Avenue, Sth
Floor, Office 51, 1076 Nicosia Cyprus (“Nike”);

Qo GROUNDSTAR RESOURCES KURDISTAN LTD., a company established and
existing under the laws of Cyprus, whose registered office is at 11 Kyriacou Matsi,
Nikis Centre, 4th Floor, 1082 Nicosia Cyprus (“Groundstar"); and

a VAST EXPLORATION (KURDISTAN) INC., a company established and existing
under the laws of Barbados, whose registered office is at Suite 203, Lauriston House,
Lower Collymore Rock Drive, Bridgetown, St. Michael, Barbados (“Wast")

(each a “Party” and collectively, the “Parties”).

(A)

(B)

(c)

RECITALS

The Goverment, Vast, Niko and Groundstar are parties to a Production Sharing Contract
dated 14 May 2008 in respect of the Qara Dagh Block in the Kurdistan Region of Iraq (the
“Contract”).

The Parties wish to amend the Contract to obligate Vast in respect of the Vast Third Party
Interest and future holders of all or part of the participating interest held by Vast in respect of
the Vast Third Party Interest at the Effective Date to pay capacity building payments to the
Government. Vast in respect of the Vast Third Party Interest is willing to agree to charge its
participating interest with the capacity building payment obligations, and the Parties are
willing to agree to the appropriate amendments to the Contract.

The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.
L

Second Amendment Agreement ~ Qara Dagh

DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein (including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Contract” is defined in Recital (A).
“Government” is defined in the preamble.
“Groundstar” is defined in the preamble.

“Niko” is defined in the preamble.

“Party” and “Parties” are defined in the preamble.

“Third Party” is defined in Clause 4.2.

“Vast” is defined in the preamble.

12 The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction or
interpretation of this Agreement, A reference to a “Clause” is a reference to a clause
of this Agreement.

13 Nothing in this Agreement shall be construed to impair the rights of the Government
in relation to the Government Interest in accordance with Article 4 of the Contract.

AMENDMENTS TO CONTRACT

21 The Contract is amended as provided in this Clause 2.

2.2 The recitals are amended:

(a) by adding a new paragraph (D):

“(D) The GOVERNMENT entered into a production sharing contract
dated [4 May 2008 with Vast, Niko and Groundstar. The contract
was amended by an assignment, novation and amendment
agreement dated 28 August 2009;";

(b) by adding a new paragraph (E}:

we
23

24

Second Amendment Agreement ~ Qura Dagh

“(E) This Contract was amended pursuant to the Second Amendment
Agreement between the Parties dated 1 August 2010;";

(c) by renumbering the existing paragraph (D): “(F)"; and
(d) by renumbering the existing paragraph (E): “(G)",

In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means Vast, Niko and Groundstar and their permitted
assignees pursuant to Article 39. A holder of the Government Interest is not a
CONTRACTOR Entity. At any time when there is only one entity constituting the
CONTRACTOR, any reference to “the entities constituting the CONTRACTOR”
or the “CONTRACTOR Entities” or similar reference, shall be deemed to mean “the
entity constituting the CONTRACTOR". As of the Effective Date, Vast, Niko and
Groundstar, as the CONTRACTOR Entities, own an undivided interest in the
Petroleum Operations in respect of the entire Contract Area:

Vast 3™%
Niko 3™%
Groundstar 6%".

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Annual Reconciliation Statement is defined in Article 32.5.2(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region.

Capacity Building Payment means the amount of the Capacity Building Value.

Capacity Building Payment Lastalments means each obligation of a Charged Interest
Holder t pay an amount equal to the Capacity Building Value attributed to such
Charged Interest Holder as provided by Article 32.5.

Capacity Building Value means, in respect of any period of determination: for each
Charged Interest Holder, an amount in Dollars equal to the value, established in
accordance with Article 27, of thirty per cent (30%) of the Profit Petroleum attributed
to such Charged Interest Holder pursuant to this Contract as at any time and period of
determination,
2s

2.6

Second Amendment Agreement ~ Qura Dagh

Charged Interest means all or any part of the participating interest hereunder
deemed held by Vast in respect of the Vast Third Party Interest as of the Effective
Date.

Charged Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Charged Interest. As of the Effective Date, Vast in respect of the Vast
Third Party Interest is the only Charged Interest Holder.

Charged Interest Holders Monthly Statement is defined in Article 32.5.2(a).

Groundstar means Groundstar Resources Kurdistan, Ltd_, a company established
and existing under the laws of Cyprus, whose registered office is at 1] Kyriacou
Matsi, Nikis Centre, 4th Floor, 1082 Nicosia Cyprus.

Loss or Expense is defined in Article 32.5.8(c).

Niko means Nikoresources (Kurdistan) Ltd.. a company established and existing under
the laws of Cyprus, whose registered office is at 31 Kennedy Avenue, Sth Floor, Office
51, Nicosia, Cyprus.

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT's
rights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments. or otherwise.

Second Amendment Agreement means the Second Amendment Agreement
between the Government, Niko, Groundstar and Vast dated | August 2010.

Vast means Vast Exploration (Kurdistan) Inc., a company established and existing
under the laws of Barbados, whose registered office is at Suite 203, Lauriston House.
Lower Collymore Rock Drive, Bridgetown, St. Michael, Barbados.

Vast Third Party Interest means the ten per cent (10%) participating interest in the
Contract obtained by Vast by way of operation of Article 4.6, and held by Vast, as a
Third Party Participant, as of the Effective Date.

Vast Third Party Interest Holder means a CONTRACTOR Entity if and to the
extent it is a holder of the Vast Third Party Interest, and at any time when there is
more than one CONTRACTOR Entity which is a holder of the Vast Third Party
Interest, those CONTRACTOR Entities. As of the Effective Date, Vast is the sole
Vast Third Party Interest Holder.”

In Anticle 1.1, the definition of “Option of Government Participation” is deleted.

‘The first paragraph of Article 4.2 is deleted in its entirety and restated:
27

29

2.10

Second Amendment Agreement — Qara Dagh

“The Public Company will not have any liability to the CONTRACTOR to contribute
its Government Interest share of all Petroleum Costs. Payment of the Government
Interest share of Petroleum Costs shall be the exclusive obligation of Nike, Groundstar
and Vast and their respective permitted assignees, in accordance with each
CONTRACTOR Entity’s respective participating interests in the Contract provided
that any Third Party Participant, to the extent of its Third Party Interest, shall have no
obligation to pay any portion of the Government Interest share of Petroleum Costs.
Each CONTRACTOR Entity is entitled (through the CONTRACTOR} to recover all
such Petroleum Costs in accordance with Article 25. Any Contractor Entity that incurs
any Government Interest share of any Petroleum Cost shall be entitled to recover that
Petroleum Cost from the Government Interest share of Available Petroleum that is
attributable to the Government Interest pursuant to Articles 25.3 and 254. The
Public Company shall contribute its share of Production Bonuses attributable to the
Government Interest and payable pursuant to Articles 32.6 through 32.10."

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.5.6(a) and (b),”.

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
Building Payment Instalments under Article 32.5, the GOVERNMENT will have the
rights set forth in Articles 32.5.6 through 32.5.8."

Articles 27.1 and 27.2, and Paragraphs 7 and 8, are amended by adding, after the word
“Quarter” in each instance in each Article and Paragraph, the words “and Month”: and
in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10) day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR’ calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm’s Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the

preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

(ec) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and
2

2.12

2.43

214

Second Amendment Agreement ~ Qura Dagh

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement. the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.5.2(a).”

In Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.5.10 through 32.5.12,";
and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as further
provided in Articles 32.5_10 through 32.35.12."

Articles 32.1 and 32.2 are deleted in their entirety and restated:

“Signature Bonus

32.1 The GOVERNMENT required the CONTRACTOR. as a condition of
entering into the Contract, to pay to the GOVERNMENT a signature bonus
of five million Dollars (US $5,000,000) (“Signature Bonus”) and the
GOVERNMENT confirms timely receipt of the Signature Bonus.

Capacity Building Bonus

32.2 The GOVERNMENT required the CONTRACTOR, as a condition of
entering into the Contract, to pay to the GOVERNMENT a capacity
building bonus of twenty million Dollars (US $20,000,000) (“Capacity
Building Bonus’) and the GOVERNMENT confirms timely receipt of the
Capacity Building Bonus.”

Anew Article 32.3 is added as follows:

Niko

32.3. The GOVERNMENT required Niko, as a condition of taking part of the
Third Party Interest, to pay to the GOVERNMENT a capacity building
bonus of thirty million Dollars (US $30,000,048) and the GOVERNMENT
confirms timely receipt of the payment.

Anew Article 32.4 is added as follows:

Vast
Second Amendment Agreement ~ Qura Dagh

324 The GOVERNMENT required Vast, as a condition of taking part of the
Third Party Interest, to cause the issue of sixty million (60,000,000)
common shares in Vast Exploration Inc., for no further consideration, and
the GOVERNMENT. in consideration of the Capacity Building Value for
the Vast Third Party Interest Holder, waives the requirement.”

2.15 Anew Article 32.5 is added as follows:

“Capacity Building Payments

32.5 Each Charged Interest Holder is bound by the provisions of this Article.

32.5.1 The obligations of a CONTRACTOR Entity, to the extent it is a
Charged Interest Holder, as set forth in this Article 32.5, attach to,
and may not be severed from, the Charged Interest.

32.5.2 In respect of the Capacity Building Payment [nstalments:

fay

(b)

on ot before the tenth (10") day of each Month, in the
Development Period, the CONTRACTOR shall provide to
the GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and Paragraph 6.1, and the monthly valuation
statement in accordance with Article 25 and Paragraph7.1, a
statement prepared by each Charged Interest Holder (the
“Charged Interest Holders Monthly Statement’) setting out
the applicable Charged Interest Holder's calculation, in
accordance with Article 27, of the Capacity Building Value
attributable to each Charged Interest Holder for the preceding
Month. In each Charged Interest Holders Monthly Statement,
the applicable Charged Interest Holder shall detail each item
taken into account in making its calculation of the amounts due
from each Charged Interest Holder, the quantities of Profit
Petroleum produced during the Month covered by such
Charged Interest Holders Monthly Statement, the volumes of
such production sold, the Capacity Building Value attributed
to such sales, and the Capacity Building Payment Instalments
required to be paid with respect thereto by such Charged
Interest Holder:

on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.5.2(a), each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment Instalment as
shown as owed by such Charged Interest Holder in the
Charged Interest Holders Monthly Statement. If;
(ce)

(a

Second Amendment Agreement ~ Qura Dagh

(1) a Charged Interest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company or an entity owned and controlled, directly or
indirectly, by a Public Company or the GOVERNMENT),
(ii) the State Oil Marketing Organisation (SOMO) of any
entity owned and controlled by the Government of Iraq; and
if

(2) any such counterparty as identified in (1) has not paid the
Charged Interest Holder for the Petroleum lifted by such
entity, then:

(3) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of a Charged Interest Hokler's Profit
Petroleum to any other counterparties;

within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, each
Charged Interest Holder shall provide to the GOVERNMENT
in respect of such Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”),

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, such Charged Interest Holder shall pay
(subject to the same exception as provided in the second and
third sentences of Article 32.5.2(b)) the amount of the
underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the same
date the CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT;
Second Amendment Agreement ~ Qura Dagh

(e) if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Value attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
the affected Charged Interest Holder in respect of the amount
of such overpayment, such Charged Interest Holder may
deduct such overpayment to the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments, The right of set-off against Capacity Building
Payment Instalments will be a Charged Interest Hokler’s only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation to make any
reimbursemem or other compensating payments to the
Charged Interest Holder;

(8) if a Charged Interest Holder fails to pay all or part of a
Capacity Building Payment when due, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including, the date paid; and

(g) if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than a
Saturday, Sunday, or public holiday) on which banks are open
for general business in the specified locations.

Capacity Building Account
32.5.3 The GOVERNMENT shall:

(a) establish and maintain the Capacity Building Account; and
Second Amendment Agreement ~ Qura Dagh

(b) deposit all Capacity Building Payments received by the

Rights Sale

GOVERNMENT into the Capacity Building Account.

32.3.4 The GOVERNMENT may enter into a Rights Sale without the
consent of the CONTRACTOR or any CONTRACTOR Entity.

Separate Liability

32.5.5 Each Charged Interest Holder is separately liable (and not jointly
and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under
this Article 32.5. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.5.

Breach; Indemnity

32.5.6

(a) If a Charged Interest Holder fails to pay a Capacity Building

(b)

Payment in full when due, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled, on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to thirty per cent (30%)
of such defaulting Charged Interest Holder's Profit
Petroleum; and

(2) continue to lift up to thirty per cent (30%) of such
defaulting Charged Interest Holder's Profit Petroleum for
the remainder of the Development Period.

A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.5.2(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.5.6 in respect of such defaulting Charged Interest

10
32.5.7

32.5.8

Second Amendment Agreement ~ Qura Dagh

Holder. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

The lifting rights of the GOVERNMENT pursuant to Anicle
32.5.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR or a defaulting Charged
Interest Holder is a party. The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT's priority rights as set forth in Article 32.5.6
and this Article 32.5.7.

(a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT fiom any Loss or Expense (as defined in
Article 32.5.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.5.6
and 32.5.7.

(b) The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to, such Loss or
Expense. A defaulting Charged Interest Holder shall cooperate
with the GOVERNMENT and provide reasonable assistance
in defending any claims against the GOVERNMENT.

(c) “Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment,
damages {including punitive damages), diminution in value,
fees or other charge and, to the extent permitted by applicable
law, any court filing fee, court cost, arbitration fee of cost,
witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
attommeys’ fees, other professionals’ fees, and disbursements,
but does not include consequential damages. A claim set forth
in a notice from the GOVERNMENT w a defaulting Charged
Interest Holder will be conclusively deemed a Loss or Expense
if the Charged Interest Holder fails to dispute the
GOVERNMENT'’s liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.
32.5.9

Second Amendment Agreement ~ Qura Dagh

The GOVERNMENT’s rights under Articles 32.5.6 through
32.5.8 are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction

325.10

325.11

32.512

Except as provided in Article 32.5.2(e} and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.5 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it as and when required. Accordingly, in respect of its obligations
under this Article 32.5 only and except as provided in Article
32.5.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.5,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, Operator, any other
CONTRACTOR Entity, or any other Person, whether such claim
arises under or relates to this Contract or otherwise.

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 32.5, or the
acceptance or use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder of the
GOVERNMENT under Anicle 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the
Capacity Building Payment due with respect thereto is subject to
Article 15.9.

Assignment, Reversion

325.13

(a) [fa Charged Interest Holder assigns and novates all or any part
of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

(b) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR Entity, or (ii) the GOVERNMENT
2.16

2.17

Second Amendment Agreement — Qura Dagh

terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is either
assigned and novated or reverts to the remaining
CONTRACTOR Entities as provided in Article 43, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a
Charged Interest Holder to the extent of such assignment and
novation or reversion, as applicable, provided that the
withdrawing or terminating Charged Interest Holder will be
solely liable for any unpaid Capacity Building Payments
attributable to its Charged Interest prior to the date of
withdrawal or termination,

In Article 32:
(a) the existing Article 32.3 is renumbered “32.6";
(b) the existing Article 32.4 is renumbered “32.7";
(ce) the existing Article 32.5 is renumbered “32.8”;
(a) the existing Article 32.6 is renumbered “32.9”, and in that Article, after the
word “bonus”, the words “or payment” are added; and
(eh the existing Article 32.7 is renumbered “32.10, and in that Article:
(i) after the word “bonus”, the words “or payment" are added; and
(ii) the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such
receipt under Kurdistan Region Law” are deleted.
Article 39.2 is deleted and restated:

“Except as provided in Article 32.5, each CONTRACTOR Entity shall have the right
to sell, assign. transfer or otherwise dispose of all or part of its rights and interests under
this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Entity) with the prior consent of the GOVERNMENT and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or
otherwise dispose of all or part of its rights and interests under this Contract to any such
third party shall request such consent in writing, which request shall be accompanied

13
2.18

2.19

2.21

Second Amendment Agreement — Qara Dagh

by reasonable evidence of the technical and financial capability of the proposed third
party assignee.”

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to
the exercise of rights by the GOVERNMENT as set forth in Articles 32.5.6 through
32.5.9, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.5.6, which
Disputes shall, except only as provided in Article 32.5.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31,” is added “32.5.".
The following further amendments are made:

fa) in the definition of “Production Bonus” in Article 1.1, the words “323 o¢
32.4” are replaced with "32.6 or 32.7";

(b) in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes described in Article 31.2, bonus payments, Capacity
Building Payments, and any other payments”;

({c) Paragraph 4.1 is deleted and restated: “Taxes described in Article 31.2 and
specifically excepting. without limitation, taxes and duties that may be
included in the costs of material and equipment purchased for the Petroleum
Operations;”

(d) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“, Capacity Building Payments, or other payments” is added;

(e} the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS":

(a in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":

“and Article 32.5.";

4
Second Amendment Agreement ~ Qura Dagh

(g) in Articles 4.2 and 4.3, the word “other” is deleted in each instance; and
(h) in Article 33.9, “, provided that where the GOVERNMENT is participating in
its capacity as a CONTRACTOR Entity pursuant to Article 4, it shall be

liable for its share of Petroleum Costs” is deleted.

3. REPRESENTATIONS

au

Vast, Niko and Groundstar, each for itself, makes the following representations:

3.1.4 its entry into and performance of this Agreement have been authorised by all
necessary company action;

3.1.2 this Agreement constitutes a valid, legal, and binding agreement of it;

3.1.3 it has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement:

3.14 — except as provided in the next sentence, there is no law of agreement to
which it is a party that conflicts with or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in
respect of the laws of the Kurdistan Region or Iraq;

3.15 it is not a party to any administrative or judicial proceeding, litigation, of
arbitration that could affect the validity or enforceability of this Agreement as
to it; and

3.1.6 neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement o¢ the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to
or for the use or benefit of any public official (Le. any person holding a
legislative, administrative or judicial office, including any person employed by
of acting on behalf of the Government) or any political party or political party
official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of) the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for

1s
Second Amendment Agreement ~ Qura Dagh

the benefit (directly or indirectly) of any public official or any political party or
political party official or candidate for office of the Kurdistan Region or Iraq.

GENERAL PROVISIONS

4a

45

Articles 36 (Jaformation and Confidentiality), 39 (Assignment and Change of
Control), 41 (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and
Arbitration), and 44 (Notices) of the Contract shall apply to this Agreement.

This Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 that is enforceable by any Person who is not a party (a “Third
Party”). The Parties may rescind or vary the terms of this Agreement without notice
to or the consent of any Third Party.

This Agreement constitutes the final, complete and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior and
contemporancous negotiations and agreements between the Parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings. In entering
into this Agreement, neither Party has relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement, other than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavours to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of the
Parties, will operate as a waiver o¢ estoppel of any right, remedy, or condition. A waiver
made in writing on one occasion will be effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver or amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in four counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need not appear on the sare counterpart, and
47

Second Amendment Agreement — Qara Dagh

delivery of an executed counterpart signature page by facsimile or electronic scan is
as effective as executing and delivering this Agreement in the presence of the other
Parties, This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties. In proving this Agreement, a Party must produce or
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan
Region Law or the laws of Irag concerning corruption, this Agreement shall be deemed
void ab initio,

This Agreement (and any non-contractual obligations arising out of o in connection
with it) is governed by English law.

[Signature page follows.)

17
Second Amendment Agreement — Qura Dagh

For and on behalf of Nikoresources (Kurdistan) Ltd:

NOMIC ..sss0seeessereorsrssereonsssecens cones

For and on behalf of the Kardistam Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oil and Qn behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq Resources in the Kurdistan Region
Signatures...... oneosivevesersisoreests SMgMMULCs....00scceesesvensrsrrseses se seens
Bartsam Salih Ashti Hawrami

[Signature page to the Qara Dagh Second Amendment Agreement,
For and on behalf of Nikoresources (Kurdistan) Ltd.:

For and on behalf of Vast Exploration (Kurdistan) Inc.:

sine Oh(2S:()

Title: ...

For and on bebalf of Groundstar Resources Kurdistan Ltd:

Signature
Title: ..
Name:..

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region ~ Iraq Resources in the Kurdistan Region
Signature: Signature:

[Signature page to the Qara Duagh Second Amendment Agreement,|
Second Amendment Agreement — Qura Dagh

For and on behalf of Nikoresources (Kurdistan) Ltd.

For and on behalf of Vast Exploration (Kurdistan) Ine.:

Signature.
Title:
‘Name:

For and on behalf of Groundstar Resources Kurdistan Ltd:

Signature. ....},. pevseeeesteecenee
Title: President
Name: Kam Fard

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region ~ Iraq Resources in the Kurdistan Region

Barham Salih Ashti Hawrami

[Signature page to the Qara Dagh Second Amendment Agreement.)
Second Amendment Agreement ~ Qara Dagh

For and on behalf of Nikeresources (Kurdistan) Ltd.;

For and on behalf of Vast Exploration (Kurdistan) Inc.;

For and on behalf of Groundstar Resources Kurdistan Ltd.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq Resources in the Kurdistan Region

(Signature page to the Qara Dagh Second Amendment Agreement.|

